DETAILED ACTION
Status of Claims
	Claims 4 and 7 are pending.
	Claims 1-3 and 5-6 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Rink on 7 February 2022.

The application has been amended as follows: 

Please cancel claims 1-3 and 5-6. 


Allowable Subject Matter
Claims 4 and 7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior does not disclose or render obvious the combination of claim limitations of claim 4.  In particular the prior art does not disclose the claimed “forming a grasping portion in the electrodeposited titanium film by removing a portion of the cathode electrode, and thereafter, a) peeling the electrodeposited titanium film from the cathode electrode with the grasping portion as a starting point, or b) bonding a separation member to the grasping portion and then peeling the electrodeposited titanium film from the cathode electrode with the separation member as the starting point” in combination with the remaining claim limitations of claim 4. 
The closest prior art includes the teachings of Tokumoto et al. (US 3,662,047) and Kadija (US 4,521,281) as described in the Office action dated 11 June 2021 in regards to titanium electrodeposition.  The prior art such as Gatley (US 2015/0337447) also teaches electroforming titanium onto a mandrel (i.e. cathode electrode) formed of graphite [0006], [0046] and subsequently removing the mandrel.  However, Gatley fails to disclose the combination of removing a portion of the cathode electrode and peeling or bonding as claimed in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795